Citation Nr: 0415064	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  00-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 70 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO decision which denied 
an increase in a 30 percent evaluation for PTSD.  In a 
September 2000 decision, the RO increased the PTSD rating to 
50 percent.  In August 2001, the Board remanded the case to 
the RO for further action.

In November 2002, the Board issued a decision which granted 
an increased rating of 70 percent for the veteran's PTSD.  He 
appealed the Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a February 2004 joint motion, 
the parties (the veteran and the VA Secretary) requested the 
Court to vacate and remand the November 2002 Board decision, 
to the extent that the Board did not grant a PTSD rating 
higher than 70 percent; such motion was granted by a February 
2004 Court order.  


REMAND

According to the February 2004 joint motion and Court order, 
with regard to the claim for a rating higher than 70 percent 
for PTSD, the Board must further address compliance with 
legal provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) concerning the VA's duty to notify the claimant 
as to evidence and information necessary to substantiate his 
claim, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

Additionally, since the Board's November 2002 decision, the 
RO has developed additional evidence relating to the 
veteran's PTSD, including additional treatment records and a 
VA examination in August 2003.  This evidence is contained in 
a "temporary file."  In September 2003, the RO issued a 
decision that denied an increase in a 70 percent rating for 
PTSD.  In doing so, the RO treated this as a new claim for an 
increased rating, although the earlier claim for an increased 
rating remains on appeal.  The Board must return the case to 
the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31; Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  On 
remand, the RO should obtain updated treatment records, as 
well as records of a reported award of Social Security 
Administration (SSA) disability benefits.

Finally, the RO's September 2003 decision denied the 
veteran's recently raised claim for a rating of total 
disability based on individual unemployability (TDIU) due to 
his multiple service-connected disorders.  In October 2003, 
the veteran filed a notice of disagreement with the RO's 
denial of a TDIU rating.  Thus the Board must remand the TDIU 
issue for the RO to issue a supplemental statement of the 
case and to give the veteran an opportunity to perfect an 
appeal of such issue by submitting a timely substantive 
appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should combine the veteran's 
"temporary file" with his regular 
claims folder.

2.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claim for an increased 
rating for PTSD, including notice of what 
portion he is to provide and what portion 
the VA is to provide.   

3.  The RO should obtain copies of all 
psychiatric treatment records since 2003, 
and not already in the claims folder.

4.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of all related SSA records should also be 
obtained.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increase in a 70 percent rating 
for PTSD.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

6.  With regard to the issue of 
entitlement to a TDIU rating, the RO 
should provide the veteran and his 
representative with a statement of the 
case, and they should be given an 
opportunity to perfect an appeal of such 
issue by filing a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


